DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
EXAMINER’S AMENDMENT
2.      An examiner’s amendment to the record appears below. 
         Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.       Authorization for this examiner’s amendment was given in a telephone interview with Joel Justiss (Reg. No. 48,981), Attorney for Applicant, on 10/07/2021, amended claims 1, 4, 14, and 18; and canceled claims 2-3, 5, and 19.

          In the Claim:

(Currently amended)  A method to perform fairway analysis on a computing 
system, comprising:
geoprocessing received input parameters, wherein the geoprocessing utilizes a sequence of age-aware rules and a sequence of algorithms to generate synthesized geological data, where initial input parameters are received from a user and include an area of interest (AOI) and a geological age range, and the input parameters are received from a data source utilizing the initial input parameters; 
upscaling the synthesized geological data over a geological age range utilizing a computing system implementing a stratigraphic analyzer; and
by amalgamating one or more generated chance maps, where the one or more generated chance maps specify a presence of hydrocarbon elements and an effectiveness of hydrocarbon elements, and are generated utilizing the synthesized geological data, wherein the sequence of algorithms utilizes a stratigraphic framework that

(Canceled)  
(Canceled)  
(Currently Amended)  The method as recited in Claim 1 
or more generated chance maps include one or more of stacked gross depositional environment (GDE) maps, element presence maps, thermal maturity maps, kitchen maps, charge maps, and reservoir effectiveness maps.

(Canceled)
(Original)  The method as recited in Claim 1, further comprising:
estimating sediment between a high sea level parameter and a low sea level parameter utilizing the sequence of age-aware rules with the sequence of algorithms.

(Original)  The method as recited in Claim 1, further comprising:
sequencing the sequence of age-aware rules utilizing a stratigraphic analysis.

(Previously Presented)  The method as recited in Claim 1, wherein the initial 
input parameters include at least one or more geological age ranges, one or more areas of interest, one or more lithologies of interest, and a methodology utilized for generating the prospective map.

(Original)  The method as recited in Claim 8, wherein the received input 
parameters are received from one or more of GDE, well data source, geochemistry data source, rock property data source, and rock depth data source.

(Original)  The method as recited in Claim 8, wherein the received input 
parameters include user input parameters.

(Original)  The method as recited in Claim 1, wherein the received input 
parameters include a list of potential algorithms that are utilized by the geoprocessing of the received input parameters.

(Original)  The method as recited in Claim 1, wherein the stratigraphic 
framework utilizes a prediction of locations of subterranean formations.

(Original)  The method as recited in Claim 1, further comprising:
updating the prospective map automatically when the received input parameters are changed.

(Currently amended)  A system to perform fairway analysis, comprising:
a geological data receiver, capable of receiving input parameters from one or more data databases and one or more user input parameters, wherein the one 
a processor including a stratigraphic analyzer, capable of geoprocessing the input parameters, wherein the geoprocessing uses a stratigraphic framework, geological principles, and geological age-aware rules to create synthesized geological data, upscaling the synthesized geological data, and generating one or more chance maps and prospective maps utilizing the synthesized geological data, wherein the stratigraphic framework is one or more of a sequence stratigraphic framework, a chronostratigraphic framework, or a lithostratigraphic framework, and where the one or more chance maps specify a presence of hydrocarbon elements and an effectiveness of hydrocarbon elements.

(Original)  The system as recited in Claim 14, further comprising:
a machine learning processor, capable of overriding the input parameters with new input parameters, upscaling the new input parameters prior to being utilized by the stratigraphic analyzer, and determining subterranean formation depth ranges utilized by the stratigraphic analyzer.

(Original)  The system as recited in Claim 14, wherein the one or more data 
sources include gross depositional environment (GDE) source, well data source, geochemistry data source, rock property data source, and rock depth data source.

(Original)  The system as recited in Claim 14, wherein the chance maps


 (Currently amended)  A computer program product having a series of 
operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform fairway analysis operations, the operations comprising:
geoprocessing received input parameters, wherein the geoprocessing utilizes a sequence of age-aware rules and a sequence of algorithms to generate synthesized geological data where initial input parameters are received from a user and include an area of interest (AOI) and a geological age range, and the input parameters are received from a data source utilizing the initial input parameters; 
upscaling the synthesized geological data over a geological age range utilizing a computing system implementing a stratigraphic analyzer; and
producing a prospective map by amalgamating one or more generated chance maps, where the one or more generated chance maps specify a presence of hydrocarbon elements and an effectiveness of hydrocarbon elements, and are generated utilizing the synthesized geological data, wherein the sequence of algorithms utilizes a stratigraphic framework that

(Canceled)  
(Original)  The computer program product as recited in Claim 18, further 
comprising: receiving a portion of the received input parameters from a machine learning algorithm.

The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	 
Allowable Subject Matter 
4.	 Claims 1, 4, 6-18, and 20 are allowed. 
The following is an examiner’s statement of allowable subject matter:  
Applicant’s amendments are persuasive. 
a.	Applicant’s arguments regarding the 101 rejection have been fully considered and persuasive. The claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claims are directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus the claims are eligible. 
b.	Applicant’s arguments regarding the prior art have been fully considered and persuasive.
	The prior art Salman teaches geoprocessing on initial input parameters of an area of interest including a geological age range from a user, analyzing and upscaling the synthesized geological data over geological age range and produce a prospective map which is utilizing the synthesized geological data.
	The prior art Hantschel teaches the prospect assessment process to estimate the volume of hydrocarbon based on geologic chance of success (GCOS) which represents the probability elements of petroleum system.


Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                       



/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863